Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 23, 1995, convicting him of criminal possession of a weapon in the third degree and criminal sale of marihuana in the fourth degree, upon a jury verdict, and imposing sentence. The appeal *530brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The hearing court correctly denied the defendant’s suppression motion since the subject firearm was discovered during a search of his person incident to a lawful arrest (see, People v Saunders, 79 NY2d 181; People v Leung, 68 NY2d 734; People v Bigelow, 66 NY2d 417; People v McRay, 51 NY2d 594; People v Weintraub, 35 NY2d 351; People v Rivera, 166 AD2d 678).
Viewing the trial evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s knowing possession of a loaded firearm (see, Penal Law § 15.00 [2]; § 265.02 [4]; People v Saunders, 85 NY2d 339; People v Sanchez, 110 AD2d 665; People v Ansare, 96 AD2d 96). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Joy, Goldstein and Luciano, JJ., concur.